Colcock, J.
This action cannot be supported either by prece. dent or principle. I have never read or heard of such an action; *283though such occurrences must frequently take place, nor does it bear any analogy to cases quoted. There is no privity of contract between the parties, no consideration moving the defendant, no responsibility on him to the plaintiff, and no injury done to him, by the express showing of the plaintiff himself; for supposing that he lost his debt by the escape, he has a remedy against the sheriff, and therefore he at all events, has sustained no injury by the harboring, as it is styled. And further, it is not certain that he would have retaken him, had he been told he was in the house; nor if he had retaken him, is it certain that he would have obtained his money, for he might have taken the .benefit of the act. The court would not be induced to establish a new form of action, without manifest necessity, and none such appears in this case. I am therefore against the motion.
Gkimke, Bay, and Nott, Js., concurred.